Citation Nr: 0933479	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for psychiatric disorders, to include posttraumatic stress 
disorder (PTSD), depression and anxiety.

2.  Entitlement to an initial compensable rating for 
menorrhagia with anemia.

3.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1983 and from June 1986 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and May 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the September 
2003 rating decision, the RO granted service connection for 
depression and anxiety and assigned a 30 percent disability 
rating and also granted service connection for menorrhagia 
and assigned a noncompensable rating.  In the May 2004 rating 
decision, the RO denied entitlement to a total rating for 
compensation based upon individual unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for an initial evaluation in excess 
of 30 percent for psychiatric disorders, an initial 
compensable rating for menorrhagia with anemia and 
entitlement to TDIU must be remanded for further action.

The Veteran and her representative claim that the currently 
assigned 30 percent disability rating does not accurately 
reflect the severity of her psychiatric symptoms, and the 
Veteran is unable to work due to her psychiatric disorders.  
Specifically, she states that since her last VA psychiatric 
examination, she had lost her job as a pizza delivery person 
in September 2004 due to her psychiatric symptoms.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

While the claim is in remand status, the RO should also 
attempt to obtain treatment records from Patrick B. Harris 
Psychiatric Hospital.  During her August 2003 VA examination, 
the Veteran reported that she was admitted to Patrick B. 
Harris Psychiatric Hospital due to threats of suicide in 
April 2003 and remained there for one month.  

The Veteran also claims that she received an inadequate 
examination for menorrhagia with anemia in March 2004.  The 
Veteran reports that no blood test was done and that she did 
not refuse a pelvic examination as the examination report 
indicates.  VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the 
December 2004 VA Form 9, Appeal to the Board, the Veteran 
reported that she had symptoms such as weakness, headaches 
and heavy loss of blood during menstruation which she had not 
previously reported during her March 2004 VA examination.  
She also noted that since her last VA examination, her 
hemoglobin levels have been 6.1, 5.9, and 6.2.  Given the 
evidence of worsening since the last examination, a new 
examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
for the purpose of obtaining any VA or 
non-VA treatment records that may be 
available relating to evaluation or 
treatment for her psychiatric disorders 
and menorrhagia with anemia. After 
obtaining any necessary consent from the 
Veteran, any identified records should be 
secured and associated with the claims 
file, including April 2003 inpatient 
treatment records from Patrick B. Harris 
Psychiatric Hospital and any recent VA 
treatment records.

2.  Then, the Veteran should be afforded 
a VA examination, with a mental health 
professional, as contemplated by VBA Fast 
Letter 06-03 (Mar. 15, 2006), to 
determine the symptoms and severity of 
her service-connected psychiatric 
disorders.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
examination findings should be described 
in a typewritten report.  The examiner 
should render a multi-axial diagnosis and 
assign a Global Assessment of Functioning 
(GAF) score corresponding to the extent 
of impairment due to the psychiatric 
disorders. The examiner should also 
separately describe the extent to which 
the Veteran's psychiatric disorders 
result in occupational and social 
impairment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  Specifically, the examiner 
should provide an opinion as to whether 
her psychiatric disorders render it 
impossible for the Veteran to follow a 
substantially gainful occupation.

3.  The Veteran should be afforded an 
examination to determine the severity of 
her service-connected menorrhagia with 
anemia.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished, to 
specifically include hemoglobin levels.  
The report of examination must be 
comprehensive and include a detailed 
account of all residual symptoms that the 
Veteran currently experiences as a result 
of her menorrhagia with anemia.  A 
complete rationale for all opinions must 
be provided.  

4.  If the claims remain denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of 
the Case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

